     Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.161 Page 1 of 9



     RANDY GROSSMAN
 1
     Acting United States Attorney
 2   VALERIE H. CHU
 3   Assistant U.S. Attorney
     California State Bar No. 241709
 4   880 Front Street, Room 6293
 5   San Diego, California 92101-8893
     Telephone: (619) 546- 6750
 6   Attorneys for United States of America
 7
 8                         UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 16CR1410-H

12                Plaintiff,
13          v.                                   UNITED STATES’ SENTENCING
                                                 MEMORANDUM
14   STEVEN HOWSER,
15                                               Date: May 10, 2021
                  Defendant.                     Time: 9:00 AM
16
17                                               I
18                                      INTRODUCTION
19         Imagine suffering an injury at work, that could impact your livelihood or your health
20 for the rest of your life. A patient in that position may feel anxious, fearful, or stressed.
21 She turns to the health care system, trusting that the medical professionals she encounters
22 are acting entirely – and solely -- in her best interest. She expects that treatments and
23 medications are recommended because they are necessary to restore her to good health.
24         Defendant Steven Howser and his co-conspirators turned this expectation on its
25 head. Instead of waiting for doctors to decide what medications a patient needed, co-
26 conspirator Hootan Melamed paid so-called “marketers” to bring in as many signed
27 prescriptions as possible. The marketers essentially acted as bounty hunters, searching out
28 doctors who were willing to prescribe the formulations Melamed offered through New Age
         Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.162 Page 2 of 9




 1 Pharmacy.         In turn, predicably, the marketers – including defendant Howser, co-
 2 conspirators John Pangelinan, Jean-Francois Picard, and others -- induced physicians, such
 3 as co-conspirator Phong Hong Tran, to prescribe specialized medications with high-priced
 4 ingredients, often paying the doctors a per-script kickback to do so.
 5            In addition, Howser decided to venture out on his own, and created his own durable
 6 medical equipment (“DME”) supply company. He utilized the same business model he
 7 learned from his co-conspirators, and paid doctors and other “marketers” to refer patients
 8 whose DME he could supply.
 9            Addressing just this kind of scheme, California Insurance Commissioner Dave Jones
10 said:
11            These providers built an elaborate and illegal kickback and bribery scheme
12            that bought and sold patients - putting profits ahead of patient medical needs.
              Workers’ compensation is designed to protect injured workers and legitimate
13            businesses, not create a fraudulent profit center for providers bent on taking
14            advantage of the system. Fraudulent enterprises like this create a multi-billion
              dollar drain on California’s economy.1
15
16            To his credit, when confronted, Defendant opted to cooperate with law enforcement,
17 and he conducted multiple recorded phone calls, including significant inculpatory phone
18 calls involving co-conspirator and pharmacy owner Hootan Melamed.
19            Due to his cooperation, his favorable history and characteristics, and to avoid
20 unwarranted sentencing departures in light of the significant departure the Court granted
21 Melamed, the United Sates seeks a sentence of 12 months and 1 day in custody.
22
     //
23
     //
24
25
    “Thirteen New Indictments Announced in Second Wave of Operation Targeting Massive
     1

26 Patient Referral Scam,” Press Release, San Diego District Attorney’s Office (January
27 2016), available at https://www.fbi.gov/contact-us/field-offices/sandiego/news/press-
   releases/13-new-indictments-announced-in-second-wave-of-operation-targeting-massive-
28 patient-referral-scam
     United States’ Sentencing Memorandum            2                                     16CR1410-H
     Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.163 Page 3 of 9




 1                                                II
 2                                      STATEMENT OF THE CASE
 3      A. PRIOR PROCEEDINGS
 4          On August 18, 2016, Defendant pleaded guilty to a one-count Information charging
 5 conspiracy to commit healthcare fraud, honest services fraud, and violations of the Travel
 6 Act, in violation of 18 USC § 371.
 7      B. THE SCHEME TO DEFRAUD
 8          Defendant Steven Howser worked as a marketer for, and managed other marketers
 9 who worked for, various physicians, doctors, chiropractors, and medical clinics in the
10 Central and Southern Districts of California. From at least 2012 through 2016, Defendant
11 conspired with doctors, marketers, and providers of healthcare-related goods and services
12 to facilitate unlawful per-patient and volume-based kickbacks and bribes, paid by the
13 providers to the doctors, in exchange for the doctors’ referrals of patients to the providers,
14 in violation of the doctors’ duty of honest services to their patients.
15          Howser, among other things, agreed to facilitate Hootan Melamed’s payment of
16 kickbacks to doctors, who agreed to send prescriptions to New Age Pharmacy or other
17 pharmacies in which Melamed had a financial interest.
18          Howser and his fellow marketers agreed to pay bribes -- in the form of cash, gifts,
19 or cross-referrals -- to induce doctors to send their prescriptions for compound creams, pain
20 patches, and other medications to Melamed’s pharmacies.
21          In return for facilitating the payment of kickbacks to the doctors, Melamed agreed
22 that Howser, marketer Jonathan Pena, and the other marketers could keep a portion of the
23 illegal bribe payment paid to each doctor.
24          From at least March 2012 through September 2014, Howser also owned Post
25 Surgical Rehab Specialists (“Post Surgical”), a supplier of Durable Medical Equipment
26 (“DME”) located in Santa Fe Springs, California. In order to obtain patients for Post
27 Surgical, Howser and the Marketers paid cash bribes and kickbacks to doctors in exchange
28 for their referral of patients to Post Surgical for DME.
     United States’ Sentencing Memorandum         3                                    16CR1410-H
     Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.164 Page 4 of 9




 1          Among other things, Howser and the Marketers paid doctors cash bribes of $150 -
 2 200 in exchange for each compound cream prescription, $50 in exchange for each pain
 3 patch prescriptions, and other amounts in exchange for other prescriptions that those
 4 doctors sent to Melamed’s pharmacies. On behalf of New Age, Melamed supplied Howser
 5 and the other marketers with the bribe money to pay the doctors for the prescriptions,
 6 knowing and intending that the funds would be used to unlawfully pay the doctors for
 7 referring their patients to Melamed’s Pharmacies.
 8          Knowing that it was unlawful to pay doctors directly and intending to conceal and
 9 disguise his illegal activity, Howser created a separate company, called Monarch
10 Marketing, Inc., and put it in the name of another individual, which he used to funnel
11 money intended for the doctors. For his part, to obscure the source and purpose of their
12 transactions, Melamed supplied money to Howser through checks written to Monarch
13 Marketing, disguised as payments for marketing services, although Melamed and Howser
14 knew that Monarch performed no lawful marketing work for Melamed’s Pharmacies.
15          Howser and Melamed also discussed concealing and disguising their illegal activity
16 by providing doctors with new patient referrals (rather than cash bribes) in exchange for
17 the doctors sending prescriptions to Melamed’s pharmacies.
18          Howser and the marketers further concealed and disguised their illegal activity by
19 providing doctors with gift cards, tickets to sporting events, and paying for travel, meals,
20 bar tabs, and other expenses in exchange for the doctors sending prescriptions to
21 Melamed’s pharmacies.
22          To provide a veneer of legitimacy to the payments flowing from the marketers to the
23 doctors, the marketers often entered into phony “lease” agreements, purporting to rent
24 space in a doctor’s clinic, or sham “marketing” contracts pursuant to which no real
25 marketing work was done (other than brokering the unlawful per-patient and volume-based
26 kickbacks and bribes), with the doctors.
27
28
     United States’ Sentencing Memorandum        4                                   16CR1410-H
         Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.165 Page 5 of 9




 1            Pursuant to their scheme, Melamed and Howser caused New Age Pharmacy to bill
 2 over $1.3 million to insurance companies for prescriptions issued by Dr. Alan Ivar, which
 3 had been procured with bribes.
 4            Howser caused Post Surgical to bill over $800,000 to insurance companies for DME
 5 ordered by Dr. Ivar, which had been procured with bribes.
 6            Howser agrees that he acted as a supervisor and manager, directing the actions of
 7 other marketers in carrying out the bribery/kickback schemes for various products and
 8 services.
 9            Between 2012 and 2016, Howser received at least $378,444 in proceeds from
10 Melamed for the prescription referrals, and at least $369,348 in proceeds for DME supplied
11 by Post Surgical, for a total of at least $673,792, which he agrees is forfeitable as proceeds
12 from his unlawful scheme.
13                                                II
14                   UNITED STATES’ SENTENCING RECOMMENDATION
15         A. GUIDELINES CALCUALTIONS
16            The United States recommends the following calculations from the United States
17 Sentencing Commission, Guidelines Manual (November 2020) (“Guidelines” or “USSG”):
18            1.    Base Offense Level [USSG § 2B1.1]                        6
19            2.    Between $ 1.5 and $3.5 million intended loss             +16
20                  [USSG § 2B1.1(b)(1)(I)]
21            3.    Leader or Manager                                        +2
22            4.    Acceptance of Responsibility [USSG 3E1.1]                -3
23            5.    USSG § 5K1.1                                             -52
24            6.    Adjusted Offense Level                                   16
25            At Adjusted Offense Level 17 and Criminal History Category I (PSR ¶ 85),
26 Defendant faces a sentencing range of 21 to 27 months.
27
28   2
              See Appendix.
     United States’ Sentencing Memorandum         5                                    16CR1410-H
     Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.166 Page 6 of 9




 1      B. APPLYING THE § 3553(A) FACTORS
 2          On balance, the United States believes that a variance from the Guidelines sentence
 3 is appropriate to address the § 3553(a) factors, particularly defendant’s positive history and
 4 characteristics, and the need to avoid unwarranted sentencing disparities. After applying
 5 those factors, the United States submits that a 12-month and 1-day sentence is appropriate.
 6          1.      Nature       and        Circumstances   of   the   Offense   and   History   and
 7                  Characteristics of the Defendant [3553(a)(1)]
 8          The nature and circumstances of this offense are aggravated. Howser and his co-
 9 conspirators took advantage of government benefit programs – namely, Workers’
10 Compensation insurance -- designed to provide necessary medical care to injured workers.
11 Crimes like this drain government programs of precious funds, undermine support for
12 social safety nets, and increase the costs of health care for all Americans.
13          In his particular scheme, Howser received hundreds of thousands of dollars to
14 procure prescriptions for Melamed, knowing Melamed through his pharmacies would
15 fraudulently bill insurers for the medications prescribed by physicians whose medical
16 judgment was compromised by a financial incentive. In addition, Howser became a
17 provider himself, employing the same kickback scheme to get patients for his own DME
18 company, and then billing insurers for the DME referrals he paid for.
19          It is especially troubling that this is an arena in which patients are invariably at a
20 disadvantage, in terms of information and education. Since their health and lives are at
21 risk, patients trust the educated and knowledgeable professionals around them. In this case,
22 those professionals recommended expensive compound medications -- and conveniently,
23 Melamed’s pharmacy was able to fill them, because he was paying marketers like Howser,
24 who paid doctors, to prescribe them.
25          On the other hand, in mitigation, Howser has positive personal history and
26 characteristics. He has remained compliant with pretrial release for five years, with no law
27 violations, no arrests or law enforcement encounters, and no efforts to intimidate or harass
28 any individuals involved in this case. He has also made efforts to turn to other ways to
     United States’ Sentencing Memorandum               6                                  16CR1410-H
      Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.167 Page 7 of 9




 1 make a living, after leaving the DME and medical marketing fields. He has a commendable
 2 record of military service, and has fulfilled significant family responsibilities, particularly
 3 after the death of his wife.
 4            2.    Need for the Sentence Imposed [3553(a)(2)]
 5          Defendant’s sentence should reflect the seriousness of the offense and effect general
 6 deterrence. In white collar fraud cases such as this, the need for general deterrence is
 7 paramount. “White collar crime . . . usually requires a well-schooled, intelligent criminal
 8 . . . .” United States v. Edwards, 595 F.3d 1004, 1021 (9th Cir. 2009) (Bea, J., dissenting).
 9 Because these are intelligent criminals, they can rationally assess the potential downsides
10 of their actions. Writing in dissent, Judge Bea starkly described the danger of a sentence
11 that fails to adequately set an example for others, explaining:
          [F]raud, unlike an assault in a tavern or even domestic abuse, tends to be a
12
          planned, deliberate crime, which allows plenty of time for reflection,
13        calculation of the odds of success or failure, and the ultimate decision. . . . It
14        is precisely at this point when the thief of above-average education and wit is
          deciding whether to do the deed that reflection on probable prison time --
15        general deterrence -- can have an effect. Like the taxpayer who decides not to
16        defraud the fisc for fear of wearing an orange jumpsuit for a long time because
          he knows that the government goes after everyone -- even Al Capone -- for
17        tax fraud, the contemplating bank fraud thief should be forced to consider a
18        message other than: ‘Oh, if you get caught and you put on a repentant's suit,
          you'll probably get probation and a restitution order of 20% of what you stole.
19        And about that restitution order, don't worry too much because, in America,
20        there are no debtor's prisons. So if you don't pay, you won't do time.’
     Id.
21
            Health care fraud presents heightened risk for fraud, and a concomitant greater need
22
     for general deterrence. See United States v. Edwards, 622 F.3d 1215, 1218 (9th Cir. 2010)
23
     (Gould, J., dissenting from denial of rehearing en banc) (“It doesn’t take a crystal ball to
24
     see that those occasional dishonest persons in the business community may make a slide-
25
     rule calculation that they can steal hundreds of thousands of dollars, maybe even millions,
26
     because if caught they see a good chance that they can walk away with expressed contrition
27
     and probation. That is the result the Sentencing Guidelines have long worked to prevent.”).
28
     United States’ Sentencing Memorandum          7                                     16CR1410-H
      Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.168 Page 8 of 9




 1          Here, Howser obtained hundreds of thousands of dollars from Melamed and from
 2 Workers’ Compensation insurers. A custodial sentence will signal that paying doctors to
 3 write prescriptions is not a worthwhile bet for the would-be fraudster.
 4          3.      The Kinds of Sentences Available [3553(a)(3)]
 5          The Guidelines provide for alternatives to imprisonment, and set forth the
 6 circumstances under which such sentences may be appropriate.              If viewed from a
 7 Guidelines perspective, a recommendation of 12 months at Defendant’s criminal history
 8 category would fall into a zone which may be satisfied in part by an alternative to
 9 incarceration.
10          4.      The Kinds of Sentences, Ranges, and Policy Statements in the Guidelines
11                  [3553(a)(4), (5)]
12          The United States has discussed the application of the Guidelines throughout this
13 memorandum, and believes that its recommendation here fairly accounts for the policy
14 considerations in the Guidelines.
15          5.      The Need to Avoid Unwarranted Sentencing Disparities [3553(a)(6)]
16          The Guidelines have as a principle aim the reduction of sentencing disparities, which
17 the Supreme Court has recognized. See United States v. Booker, 125 S. Ct. 738, 761, 782,
18 789 (2005). In particular, concern that “white-collar offenders” received special treatment
19 and “frequently do not receive sentences that reflect the seriousness of their offenses” was
20 among the motivations for the Sentencing Reform Act that gave rise to the Sentencing
21 Guidelines. S. Rep. No. 98-225 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3260. In an
22 effort to avoid disparities, the expert Sentencing Commission reviewed nationwide
23 sentencing practices after the passage of the Sentencing Reform Act of 1984, incorporating
24 data drawn from 10,000 pre-sentence investigations, and used that data to craft the
25 Guidelines. See U.S. SENT’G GUIDELINES MANUAL § 1A1.1 cmt. n.3.
26          In light of the sentence the Court imposed upon Melamed (12 months + 1 day), the
27 further variance requested here is appropriate.
     //
28
     United States’ Sentencing Memorandum         8                                    16CR1410-H
     Case 3:16-cr-01410-H Document 58 Filed 05/03/21 PageID.169 Page 9 of 9




 1      C. RESTITUTION
 2          The parties do not recommend imposition of a restitution order in light of the
 3 difficulty of determining the loss caused by Defendant’s conduct to the victims. 18 USC
 4 § 3553A(c)(3)(B). The thrust of the scheme was to pay marketers and doctors for bringing
 5 in prescriptions.        While insurance companies would likely not have paid New Age
 6 Pharmacy or Post Surgical Rehab had they known that the claims were generated due to
 7 undisclosed kickbacks, it is less clear whether the insurance companies would have paid
 8 another, non-corrupt (that is, non-kickback paying) pharmacy for the same prescriptions.
 9 In a virtually identical circumstance, involving the payment of kickbacks to marketers in
10 exchange for the referral of medical services (in that case, MRI scans), Judge Bashant
11 determined that the insurance companies were not owed restitution because, while there
12 was evidence that the financial incentive did result in an increased number of medically
13 unnecessary recommendations by the physicians, it was unclear to what extent that
14 occurred. Since the insurance companies could have had to pay a non-corrupt MRI
15 provider for necessary MRI scans, Judge Bashant determined that the insurance companies
16 were not victims within the meaning of the restitution statutes. United States v. Grusd, 15-
17 CR2821-BAS, Dkt. No. 389 (minute order denying restitution, dated 8/8/2018).
18                                              IV
19
                                            CONCLUSION
20
            The United States respectfully requests that this Court impose a sentence of 12
21
     months and 1 day in custody, 3 years of supervised release, and enter a Final Order of
22
     Forfeiture for $673,792.
23
            DATED: May 3, 2021                   Respectfully submitted,
24
                                                 RANDY GROSSMAN
25
                                                 Acting United States Attorney
26
                                                 s/ Valerie H. Chu
27
                                                 VALERIE H. CHU
28                                               Assistant U.S. Attorney
     United States’ Sentencing Memorandum        9                                   16CR1410-H
